      Case 3:09-cr-00173-PAD Document 4009 Filed 10/30/18 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                         Criminal no. 09-173 (PG)
  Plaintiff,

v.

CARLOS O. TORRES-PAGÁN (35)

     Defendant.

                                    MOTION TO CONTINUE

TO THE HONORABLE COURT:

        Comes now the defendant, Mr. Torres-Pagán, and respectfully states and prays as

follows:

        1.        This Court has set a hearing for revocation for November 8, 2018. (See

Docket Entry #4004).

        2.        The USPO alleges that amongst the violations of the terms of supervised

release, Mr. Torres-Pagán has committed new criminal conduct: possession of a stolen

vehicle, and possession of a weapon. (See Docket Entry #3980).

        3.        According to the Puerto Rico case management system, Mr. Torres-

Pagan’s possession of a stolen vehicle matter (case number DST2016G-0043) has a status

conference set for December 13, 2018 in the Bayamón Court of First Instance.

        4.        And in the possession of a weapon by a convicted felon (case number 18-

432 (CCC)), the parties are engaged in the discovery phase.

        5.        Since those specific matters are still pending adjudication, it is requested

the Court continues the probation violation for a latter date. The undersigned attorney

informs that the government has stated that it does not oppose this continuance request.
    Case 3:09-cr-00173-PAD Document 4009 Filed 10/30/18 Page 2 of 2




       WHEREFORE, it is respectfully requested that this Honorable Court take note

of the present matter and continue the hearing scheduled for November 8, 2018.

              RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 30th day of October 2018.

       I HEREBY CERTIFY, that on this date the present document has been filed

electronically and is available for viewing and downloading from the Court’s CFM/ECF

system by U.S. Attorney’s Office.

                                s/ Diego H. Alcalá Laboy
                                 Diego H. Alcalá Laboy
                                     P.O. Box 12247
                                   San Juan, PR 00914
                                   Tel.: (787) 432-4910
                                 USDC-PR No. 300504
                              dalcala@defensorialegal.com
